Case 8:20-cv-00201-PSG-KES Document 1 Filed 01/30/20 Page 1 of 26 Page ID #:1



 1   COSTALA W, A PROFESSIONAL CORPORATION
     JOSEPHP. COSTA,ESQ [BARNo.130131]
 2   DARIUS ANTHONY VOSYLIUS [BAR NO. 175030]
     17383 SUNSET BLVD., SUITE A-350
 3
     PACIFIC PALISADES, CA 90272
 4   PHONE:(310)394-6611
     FAX: (310) 394-6612
 5   JOSEPH.COSTA@COSTALAW.COM
 6
     ATTORNEYS FOR PLAINTIFFS
 7
     BIOZONE LABORATORIES, INC.
     AND CREATIVE CONCEPTS HOLDINGS, LLC
 8

 9
                                UNITED STATES DISTRICT COURT

                      CENTRAL DISTRICT OF CALIFORNIA- SOUTHERN DIVISION
11
                                          Case No.
12

13    BioZone Laboratories, Inc.;
      Creative Concepts Holdings,        Complaint for (1) Infringement of Registered
14
      LLC                                Trademark; (2) Unfair Competition (15 U.S.C.
                                         § 1125(a)); (3) Unfair Competition (Cal. Bus. &
15
                                         Prof. Code §17200); (4) Dissemination of false
16             Plaintiffs,               advertisements (15 U.S.C. §52); (5) Deceptive
                                         Trade Practices (15 U.S.C. §52); (6) False Adver-
17
                      v.                 tising (Cal. Bus. & Prof. Code§ 17500); (7) Mis-
18                                       appropriation of Trade Secrets (Cal. Civil Code
                                         §3426); (8) Dilution of a Registered Trademark
19
                                         (18 U.S.C. § 1125); (9) Trafficking in Counterfeit
      Beverly Glen Laboratories, Inc.,
20                                       Goods (18 U.S.C. §2320); (10) Importing of
      Akira Kodama, Shinjiro Kawa-
                                         Counterfeit Products (18 U.S.C. §2323); (11)
21    kami, Brian Charles Keller, aka
                                         False Designation Of Origin/Unfair Competition
      Brian C. Keller, aka Brian Kel-
22                                       or Misleading Advertising 15 U.S.C. §1125(a);
      ler, Richard Estalella, and Does
                                         (12) Tortious Interference With Business Expec-
23    1-10
          '                              tancy; (13) California Common Law Unfair Com-
24
              Defendants.                petition; (14) Declaratory Relief; and (15) Mis-
25
                                         representation

26   --------- --~ Jury Trial Demanded·
     1.       Plaintiffs BioZone Laboratories, Inc. ("BioZone") and Creative Concepts Hold
27
     mgs, LLC ("CCH"), file this complaint against Beverly Glen Laboratories, Inc.
28

     Complaint                                1                   BioZone v. B.Glen, et al.
Case 8:20-cv-00201-PSG-KES Document 1 Filed 01/30/20 Page 2 of 26 Page ID #:2




     ("B.Glen"), Akira Kodama ("Kodama"), Shinjiro Kawakami ("Kawakami"), Bri
 2
     Charles Keller, aka Brian C. Keller, aka Brian Keller ("Keller"), Michael Estalella ("Es
 3
     talella") and Does 1 to 10.
 4
                                      JURISDICTION AND VENUE
 5
     2.     This Court has subject-matter jurisdiction over the federal claims under 15 U.S.C
 6
     §1121 (trademark), 28 U.S.C. §1331 (federal question), and 28 U.S.C. §1338(6) (stat
 7
     law claims of unfair competition when joined with a substantial and related claim unde
 8
     the patent or trademark laws).
 9
     3.     This Court has personal jurisdiction over B.Glen because it has offices and ships
10
     distributes, offers for sale, sells, and advertises its infringing products in California an
iI
     in this district. This Court
                             .    has personal jurisdiction
                                                    -
                                                            over Kodama, .Kawakami, and Kel
12
     ler because each of these Defendants resides in California, in this district. Upon infor
13
     mation and belief, defendant Estalella is a resident of the State of Florida, however, a
14
     all relevant times, Estalella committed the acts alleged in this Complaint in Californi .
15
     and in this district.
16
     4.     Venue is proper under 28 U.S.C. §139l(c)(2) against B.Glen because it is a cor
17
     poration that has a regular and established place of business in California, in this district
18
     Venue is proper against Keller under 28 U.S.C. § 1391(6)(1) because he is a resident o- ·
19
     California and this district. Venue is proper against Kodama under 28 U.S.C
20
     § 13 91 (b )(1) because he is a resident of California and this district. Venue is propel
21
     against Kawakami under 28 U.S.C. §1391(6)(1) because he is a resident of Californi,
22
     and this district and because venue over B.Glen is proper in this district. Venue is prope1
23
     as to Estalella, in addition to all defendants, pursuant to 28 USC 1391(6)(2) because
24
     substantial part of the events or omissions giving rise to the claim occurred in this judi
25
     cial district.
26

27

28

      Complaint                                 2                     BioZone v. B.Glen, et al.
Case 8:20-cv-00201-PSG-KES Document 1 Filed 01/30/20 Page 3 of 26 Page ID #:3




                                            PARTIES
 2
     5.     PlaintiffBioZon e is a Nevada corporation with a place of business at 580 Garci
 3
     Avenue, Pittsburg, California. Plaintiff CCH is a Delaware limited liability company
 4
     CCH was previously known as BioZone Holdings, Inc., at which time, in or aroun
 5
     April 21, 2016, it entered into an asset purchase agreement with MusclePharm Corpo
 6
     ration for BioZone Laboratories, Inc., the entity whose shares were being sold. BioZon
 7
     Holdings, Inc. subsequent legally changed its name and corporate status to CCH.
 8
     6.     Upon information and belief, B.Glen is a California corporation with a regulat
 9
     and established place of business at 7711 Center Ave. Suite 100, Huntington Beach, C
     92647.
11
     7.     ~pon information and_belief, Kodama is an individual residing at 19461 Surfse
12
     Dr., Huntington Beach, CA 92648. Kodama is the Chief Executive Officer ("CEO") o
13
     B.Glen.
14
     8.     Upon information and belief, Kawakami is an individual residing at 264 Culti
15
     vate, Irvine, CA 92618. Kawakami is the Chief Financial Officer ("CFO") ofB.Glen.
16
     9.     Upon information and belief, Keller is an individual residing at 5058 Nortonvill
17
     Way, Antioch, CA 94531. Keller was the founder of Plaintiffs company and is cur
18
     rently the Chief Scientific Officer ("CSO") of B.Glen.
19
     10.    Upon information and belief, Estalella is an individual residing at 1111 Brickel
20
     Bay Drive, Apt. 1210, Miami, FL 33131. During the relevant time period, Estalella wa
21
     a high ranking executive at MusclePharm, during the time that Plaintiff CCH was ac
22
     quiring its assets.
23
              PLAINTIFF BIOZONE'S ASSERTED TRADEMARKS ("Marks")
24
     11.    Plaintiff BioZone is the owner of a federal trademark registration ("Mark"), Reg
25
     No. 3,151,205, issued by the United States Patent and Trademark Office ("PTO") o
26
     October 3, 2006, for the QUSOME Mark, for Pharmaceutical preparations sold as
27
     integral component of nutraceuticals for the treatment of pain, arthritis, sports injuries
28

      Complaint                               3                     BioZone v. B.Glen, et al.
Case 8:20-cv-00201-PSG-KES Document 1 Filed 01/30/20 Page 4 of 26 Page ID #:4




     inflammation, dry skin and dryness of mucous membranes; dietetic substances for hu
 2
     man use, namely, food supplements, dietary food supplements, dietary supplements
 3
     nutritional supplements; herbal supplements and herbal remedies for pain, arthritis
 4
     sports injuries, inflammation, dry skin and dryness of mucous membranes, allergies an
 s
     vitamin or mineral deficiencies; pharmaceutical preparations, namely, analgesic prepa
 6
     rations, pharmaceutical preparations applied to the skin for treatment of pain, arthritis
 7
     sports injuries, inflammation, and dry skin; anti-inflammatory preparations and phar
 8
     maceutical preparations containing liposomes for use in the treatment of pain, arthritis
 9
     sports injuries, inflammation, dry skin and dryness of mucous membranes. Plaintif
10
     BioZone's Mark, QUSOME, has been in use in commerce since September 4, 2003.
11
     12.   Plaintif~ BioZone is the owner of a federal trademark registration, Reg. No
12
     2,921,099, issued by the PTO on January 25, 2005, for the QUSOME Mark, for Non
13
     medicated ingredient sold as an integral component of cosmetics and non-medicate
14
     skin care preparations. Plaintiff BioZone's Mark, QUSOME, has been in use in com
15
     merce since September 4, 2003.
16
     13.   PlaintiffBioZo ne's "Asserted Trademarks" include but are not limited to Plainti -
17
     BioZone's Trademark Reg. No. 2,921,099 for the QUSOME Mark (Exhibit 1) an
18
     PlaintiffBioZo ne's Trademark Reg. No. 3,151,205 for the QUSOME Mark (Exhibit 2)
19
     14.   At least as early as 2003, Plaintiff BioZone began using the QUSOME Marko
20
     products sold in the United States and worldwide. The QUSOME Mark quickly cam
21
     to signify the quality and reputation of PlaintiffBioZo ne's products.
22
     15.   Affidavits have been filed pursuant to Sections 8 and 15 of the Lanham Act, 1
23
     U.S.C. §§1058 and 1065, and this registration is incontestable.
24
           DEFENDANTS' ACCUSED PRODUCTS AND ACTIONS RELATED
25
                                           THERETO
26
     16.   Upon information and belief, Keller founded Plaintiff BioZone's company ·
27
     1987 and invented the proprietary manufacturing processes behind these products. H
28

      Complaint                               4                    BioZone v. B.Glen, et al.
Case 8:20-cv-00201-PSG-KES Document 1 Filed 01/30/20 Page 5 of 26 Page ID #:5




     therefore had full knowledge of the proprietary methods to make Plaintiff BioZone'
2
     products.
 3

 4   17.    Upon information and belief, Keller engaged with B.Glen to become B.Glen'
 5   Chief Scientific Officer ("CSO"). Keller took PlaintiffBioZo ne's confidential and pro
 6   prietary information, and Marks needed to create PlaintiffBioZo ne's products with hin
 7   to B.Glen and thereafter, had said products manufactured without any involvement            1

 8   approval of Plaintiff BioZone. Keller is deliberately, willfully and with the intent t
 9   infringe on Plaintiff BioZone's Marks and proprietary information by providing Plain
10   tiff BioZone's trade secrets, know-how and other confidential proprietary informatio
11   to B.Glen, Kodama, and Kawakami.
12   18.    Defendants, either alone or in conjunction with others, have infringed, contrlb
13   uted to infringement, and/or induced infringement of the PlaintiffBioZo ne's Marks us
14   ing, selling and/or offering to sell, and/or causing others to use, sell and/or offer to sell
15   the Defendants' products: QuSome Lift, QuSome Lotion, QuSome Moisture Ge
16   Cream, QuSome Moisture Rich Cream, QuSome Retino A, QuSome White Cream 1.
11   ("Accused Products").
1s   19.    Upon information and belief, B.Glen, Kodama, and Kawakami have been and ar
19   using, manufacturing, labeling, shipping and storing the Accused Products at their la
20   boratory located at 7711 Center Ave. Suite 100, Huntington Beach, CA 92647 and of
21   fering the Accused Products for sale in the United States and in this district.
22   20.    Upon information and belief, B.Glen, Kodama, and Kawakami are infringing o
23   Plaintiffs confidential proprietary information and Marks by operating internet web
24   sites with the domain names www.bglen.com, www.bglen.us and www.qusome.c01n
25   which are readily available to citizens in the United States and this district. These web
26   sites offer the Accused Products for sale and delivery to citizens in the United State
27   and in this district.
28

      Complaint                                 5                     BioZone v. B.Glen, et al.
Case 8:20-cv-00201-PSG-KES Document 1 Filed 01/30/20 Page 6 of 26 Page ID #:6




     21.   Upon information and belief, Keller has participated in the website advertisin
 2
     for the Accused Products with B.Glen, Kodama, and Kawakami by appearing in thos
 3
     website advertising postings and knowingly, willfully, and deliberately participate
 4
     jointly with the other Defendants to infringe on PlaintiffBioZone's confidential propri
 5
     etary information and Marks in the United States and in this district.
 6
     22.   Upon information and belief, Defendants have knowingly, willfully, and deliber
 7
     ately disseminated advertisements regarding the Accused Products through websites in
 8
     eluding Facebook, Twitter, Amazon, Fishpond and eBay, which are readily available t
 9
     citizens in the United States and this district.
10
     23.   Upon information and belief, the Accused Products are labeled "Made in Japan'
11
     and imported
           .      to the United States.
                                  .
12
     24. Upon information and belief, the Defendants are also advertising the Accuse
13
     Products and their company, B.Glen, internationally. An article entitled "Skincare spe
14
     cialist b.glen combats women's ageing problems with cutting-edge science" in the SoutJ
15
     China Morning Star published April 30, 2018 (Exhibit 3) reports:
16
           Through Beverly Glen's collaboration with renowned American phar-
17
           macist and drug delivery system authority, Dr Brian Keller, the com-
18         pany offers products that deliver the ingredients to the skin's deepest
           layers. Keller developed the proprietary penetration technology
19
           QuSome, which has a background that is recognized worldwide. Ap-
20         plied in various pharmaceuticals, it is used by b.glen in its signature
21
           products.

22
     25.   Defendants are knowingly and willfully misappropriating Plaintiff BioZone'
23
     confidential proprietary information and infringing on PlaintiffBioZone's Marks.
24

25

26

27

28

      Complaint                                 6                  BioZone v. B.Glen, et al.
Case 8:20-cv-00201-PSG-KES Document 1 Filed 01/30/20 Page 7 of 26 Page ID #:7




                                    FIRST CAUSE OF ACTION
    2
                   (Infringement of a Registered Trademark (15 U.S.C. §1114))
    3
                        (BioZone Against All Defendants, Except Estalella)
    4
        26.   Plaintiff BioZone hereby incorporates by reference each of the allegations se
    5
        forth elsewhere in this Complaint as though fully set forth in this cause of action.
    6
        27.   Defendants have used Plaintiff BioZone's Marks, QUSOME, in commerce b
    7
        manufacturing, advertising and selling the Accused Products with the QUSOME Mark
    8
        without the consent of PlaintiffBioZone, the registrant of said Marks.
    9
        28.   Defendants have manufactured, advertised, and sold the Accused Products wi
10
        the QUSOME Marks in commerce in a manner that is likely to cause consumer confu
11
        sion and deceive
                      . the public regarding. the source, sponsorship,
                                                                   .
                                                                       and/or affiliation of tha
12
        Mark and products associated with the Mark. Defendant's sale of the infringing Accuse ·
13
        Products is therefore unlawful and is causing irreparable harm to Plaintiff BioZone'
    4
l       QUSOME brand.
15
        29.   Defendants' actions as described herein constitute direct and/or contributor
16
        trademark infringement in violation of 15 U.S.C. §1 l 14(1)(a)-(b).
17
        30.   As a proximate result of Defendants' trademark infringement, Plaintiff BioZon
1.8
        has been damaged in an amount exceeding $75,000.00 to be proven at trial.
19
        31.   Plaintiff BioZone alleges upon information and belief that, as a proximate resu 1
20
        of Defendants' trademark infringement, Defendants have unlawfully profited in
21
        amount to be proven at trial.
22
        32.   At all relevant times, Defendants acted intentionally and/or willfully in usin
23
        PlaintiffBioZone's Marks in their advertising, knowing PlaintiffBioZone's Marks be
24
        long to Plaintiff BioZone, and that Defendants were not and are not authorized to us
25
        Plaintiff BioZone's Marks in advertising the Accused Products. Plaintiff BioZone i
26
        therefore entitled to recovery of treble damages pursuant to 15 U.S.C. §1117(b).
27

28

         Complaint                               7                     BioZone v. B.Glen, et al.
Case 8:20-cv-00201-PSG-KES Document 1 Filed 01/30/20 Page 8 of 26 Page ID #:8




     33.   Defendants' knowing, intentional and/or willful actions make this an exception
 2
     case, entitling Plaintiff BioZone to an award of reasonable attorney fees pursuant to 1
 3
     U.S.C. § 1117(a).
 4
     34.   Defendants' actions also constitute the use by Defendants of one or more "coun
 5
     terfeit marks" as defined in 15 U.S.C. §1116(d)(l)(B). PlaintiffBioZone therefore re
 6
     serves the right to elect, at any time before final judgment is entered in this case,
 7
     award of statutory damages pursuant to 15 U.S.C. § 1117(c)(1) and/or (2).
 8
     35.   The acts of direct and/or contributory trademark infringement committed by        e
 9
     fondants have caused, and will continue to cause, Plaintiff BioZone irreparable harrr
10
     unless they are enjoined by this Court and PlaintiffBioZone accordingly seeks injunc
11
     tive relief against Defendants as allowed by law.
12
                                SECOND CAUSE OF ACTION
13
               (Unfair Competition under Federal Law (15 U.S.C. § 1125 (a))
14
                      (BioZone Against All Defendants, Except Estalella)
JS
     36.   Plaintiff BioZone hereby incorporates by reference each of the allegations se
16
     forth elsewhere in this Complaint as though fully set forth in this cause of action.
17
     37.   Defendants have used the QUSOME Marks in manufacturing, advertising, an
I8
     selling the Accused Products in such a way that is likely to cause confusion, or to caus
19
     mistake or to deceive as to the affiliation, connection, or association of QUSOME wi ·
20
     the Accused Products, when QUSOME is Plaintiff BioZone's brand that is separat
21
     from Defendants' Accused Products.
22
     38.   Plaintiff BioZone hereby alleges federal unfair competition in violation of Sec
23
     tion 43(a) of the Lanham Act, 15 U.S.C. § 1125(a). Defendants' adoption and use o
24
     the PlaintiffBioZone's Marks, or approximations or simulations thereof, as here.inabov
25
     pleaded, constitutes use of a false designation of origin or a false representation, whic
26
     wrongfully and falsely designates, describes or represents the origins of Defendants
27
     products and business as originating from or being in connection with PlaintiffBioZon
28

      Complaint                               8                     BioZone v. B.Glen, et al.
Case 8:20-cv-00201-PSG-KES Document 1 Filed 01/30/20 Page 9 of 26 Page ID #:9




     when this is not the case, and thereby constitutes a false description or representatio
 2
     used in interstate commerce readily available to citizens in the United States and thi
 3
     district. PlaintiffBioZo ne has been and is continuing to be damaged by such violatio
 4
     and has no adequate remedy at law. Defendants' unlawful and willful conduct will con
 5
     tinue to damage PlaintiffBioZo ne unless enjoined by this Court. Based on Defendants
 6
     previous and continuing knowledge of Plaintiff BioZone's Federal Registered Mar
 7
     and confidential proprietary information and continued activities, Defendants' federa
 8
     unfair competition violation is willful.
 9
                                  THIRD CAUSE OF ACTION
10
                    (Unfair Competition (Cal. Bus. & Prof. Code§ 17200))
II
                  (Plaintiff BioZone. Against All Defendants,
                                                        .
                                                              Except Estalella).
12
     39.   Plaintiff BioZone hereby incorporates by reference each of the allegations se
13
     forth elsewhere in this Complaint as though fully set forth in this cause of action. ·
14
     40.   Plaintiff BioZone hereby alleges Defendants have committed fraudulent act
15
     and/or conduct by fraudulently using Plaintiff BioZone's trademarks and thereby mis
16
     leading consumers in California as to the source of the product, making misleadin
17
     statements that PlaintiffBioZon e is only a licensed manufacturer of the BioZone's prod
18
     uct, when in fact PlaintiffBioZo ne is the sole owner of the Marks and confidential pro
19
     prietary information for making the product and Defendants are neither the owners n01
20
     authorized by the Plaintiff BioZone in any manner. Such actions are misleading con
2J
     sumers since Defendants are not and have never been authorized by Plaintiff BioZon
22
     to make, manufacture, distribute, sell, advertise, or offer to sell PlaintiffBioZo ne's con
23
     fidential proprietary penetration technology, and the QUSOME Marks.
24
     41.   Defendants have knowingly, willfully, and deliberately committed fraudulen
25
     acts and/or conduct that falsely represents, or is likely to confuse, mislead, or deceiv
26
     purchasers, customers, or members of the public to believe that the unauthorized prod
27
     ucts imported, exported, manufactured, reproduced, distributed, assembled, acquired
28

      Complaint                                 9                    BioZone v. B.Glen, et al.
Case 8:20-cv-00201-PSG-KES Document 1 Filed 01/30/20 Page 10 of 26 Page ID #:10




     purchased, offered, sold, transferred, brokered, consigned, distributed, stored, shipped
 2
     marketed, advertised and/or promoted by Defendants originate from BioZone, or tha
 3
     said merchandise has been sponsored, approved, licensed by, or associated with Bi
 4
     ozone or is in some way, connected or affiliated with BioZone to compete unfairl
 5
     against Plaintiff BioZone. Plaintiff BioZone has been and is being damaged by sud
 6
     violation and has no adequate remedy at law. Defendants' unlawful and willful conduc
 7
     will continue to damage Plaintiff BioZone unless enjoined by this Court. Based o
 8
     Defendants' previous and continuing knowledge of Plaintiff BioZone's Marks, confi
 9
     dential proprietary information and sales of their products, Defendants' California unfai
10
     competition violation is willful under California Business and Professions Code sec
II
     tions 17200 - 17209 ("UCL") and affected
                                        .
                                              consumers are entitled
                                                             .
                                                                     to an order from. thi
12
     Court designed to restore through an appropriate disgorgement of profits Defendants
13
     ill-gotten gains .
14
                                FOURTH CAUSE OF ACTION
15
                    (Dissemination of False Advertisements (15 U.S.C. §52))
16
                      (BioZone Against All Defendants, Except Estalella)
17
     42.   Plaintiff BioZone hereby incorporates by reference each of the allegations se
18
     forth elsewhere in this Complaint as though fully set forth in this cause of action.
19
     43.   Plaintiff BioZone hereby alleges Defendants have knowingly, willfully, and de
20
     liberately disseminated false advertisements through websites including Facebook
21
     Twitter, Amazon, Fishpond and eBay which are readily available to citizens in th
22
     United States and this district. The advertisements knowingly, willfully, and deliber
23
     ately disseminated by Defendants used Plaintiff BioZone's distinctive Marks. Defend
24
     ants know that they have no right to use those Marks. The effect of the dissemination o
25
     these false advertisements by Defendants is negative on consumers as it is meant t
26   confuse, mislead, or deceive purchasers, customers, or members of the public to believ
27

28

      Complaint                               10                    BioZone v. B.Glen, et al.
Case 8:20-cv-00201-PSG-KES Document 1 Filed 01/30/20 Page 11 of 26 Page ID #:11




     that the unauthorized products imported, exported, manufactured, reproduced, distTib
 2
     uted, assembled, acquired, purchased, offered, sold, transferred, brokered, consigned
 3
     distributed, stored, shipped, marketed, advertised and/or promoted by Defendants orig
 4
     inate from BioZone, or that said merchandise has been sponsored, approved, license
 5
     by, or associated with BioZone or is in some way, connected or affiliated with BioZon
 6
     to compete unfairly against Plaintiff BioZone.
 7
     44.   Plaintiff BioZone has been and is being damaged by such violation and has n
 8
     adequate remedy at law. Defendants' unlawful and willful conduct will continue to dam
 9
     age Plaintiff BioZone unless enjoined by this Court. Based on Defendants' previou
     and continuing knowledge of PlaintiffBioZone's Marks, confidential proprietary info r
11
     1:1ation and continued ~ales of their products, .Defendants' knowingly, willfully, and de
12
     liberately disseminated false advertisements offering for sale the Accused Product
13
     through websites including Facebook, Twitter, Amazon, Fishpond and eBay is readi1
14
     available to citizens in the United States and this district.
15
                                  FIFTH CAUSE OF ACTION
16
                           (Deceptive Trade Practices (15 U.S.C. §52)
17
                      (BioZone Against All Defendants, Except Estalella)
18
     45.   Plaintiff BioZone hereby incorporates by reference each of the allegations se
19
     forth elsewhere in this Complaint as though fully set forth in this cause of action.
20
     46.   Defendants' actions set forth herein constitute continued violations of the Federa
21
     Uniform Deceptive Trade Practices Act (UDTPA) (15 U.S.C. §52, et seq.).
22
     47.   As a proximate result of Defendants' deceptive trade practices, PlaintiffBioZon
23
     has been damaged in an amount exceeding $75,000.00 to be proven at trial.
24
     48.   Plaintiff BioZone alleges upon information and belief that, as a proximate resul
25
     of Defendants' deceptive trade practices, Defendants have unlawfully profited in a
26
     amount to be proven at trial.
27

28


      Complaint                                11                    BioZone v. B.Glen, et al.
Case 8:20-cv-00201-PSG-KES Document 1 Filed 01/30/20 Page 12 of 26 Page ID #:12




     49.    The conduct of each Defendant is causing and, unless enjoined and restrained b
 2
     this Court, will continue to cause, Plaintiff BioZone irreparable injury for which Plain
 3
     tiffBioZone has no adequate remedy at law. Therefore, Plaintiff BioZone is entitled t
 4
     injunctive relief.
 5
     50.    Defendants have willfully and knowingly engaged in deceptive trade practices iI
 6
     violation ofUDTPA (15 U.S.C. 52, et seq.), and therefore PlaintiffBioZone is entitle
 7
     to an award of reasonable attorney fees pursuant to UDTPA (15 U.S.C. 52, et seq.).
 8
                                 SIXTH CAUSE OF ACTION
 9
                      (False Advertising (Cal. Bus. & Prof. Code § 17500))
10
                      (BioZone Against All Defendants, Except Estalella)
11
     51.    Plaintiff BioZone hereby incorporates by reference each of the allegations se
12
     forth elsewhere in this Complaint as though fully set forth in this cause of action.
13
     52.    Plaintiff BioZone hereby alleges Defendants have knowingly, willfully, and de
14
     liberately made and are continuing to make false or misleading statements in connectio
15
     the Accused Products, and Defendants knew, or should have known, that the statement
16
     were false or misleading before advertising and offering to sell the Accused Product
17
     through websites including Facebook, Twitter, Amazon, Fishpond and eBay, which ar
18
     readily available to citizens and residents in California and this district. The false o
19
     misleading statements knowingly, willfully, and deliberately made by Defendants ·
20
     their advertisements used Plaintiff BioZone' s distinctive registered trademarks fm
21
     which Defendants know that they have no right to use, and those registered trademark
22
     represent PlaintiffBioZone's products that are protected by confidential proprietary in
23
     formation that Defendants have no right to use. The effect of the false or misleadin
24
     statements of these advertisements by Defendants is negative on consumers as it wil
25
     confuse, mislead, or deceive purchasers, customers, or members of the public to believ
26
     that the unauthorized products imported, exported, manufactured, reproduced, distrib
27
     uted, assembled, acquired, purchased, offered, sold, transferred, brokered, consigned
28

      Complaint                               12                    BioZone v. B.Glen, et al.
Case 8:20-cv-00201-PSG-KES Document 1 Filed 01/30/20 Page 13 of 26 Page ID #:13




     distributed, stored, shipped, marketed, advertised and/or promoted by Defendants orig
 2
     inate from BioZone, or that said merchandise has been sponsored, approved, license
 3
     by, or associated with BioZone or is in some way, connected or affiliated with BioZon
 4
     to compete unfairly against Plaintiff BioZone.
 5
     53.   Plaintiff BioZone has been and is being damaged by such violation and has n
 6
     adequate remedy at law. Defendants' unlawful and willful conduct will continue to dam
 7
     age Plaintiff BioZone unless enjoined by this Court. Based on Defendants' previou
 8
     and continuing knowledge of PlaintiffBioZone's Marks, confidential proprietary infor
 9
     mation and sales of their products, Defendants' knowingly, willfully, and deliberate}
     making false or misleading statements in their advertisements offering for sale the Ac
11
     cused Products _through websites incI1:1ding Facebook, Twit~er, Amazon, Fishpon~ an ·
12
     eBay is willful and unlawful under California False Advertising Law (Bus. & Prof
13
     Code, §§ 17500, et seq.) and Plaintiff BioZone is entitled to an order to restore to con
14
     sumers Defendant's profits obtained through these ill-gotten means.
15
                               SEVENTH CAUSE OF ACTION
16
                (Misappropriation of Trade Secrets (Cal. Civil Code §3426))
17
                      (BioZone Against All Defendants, Except Estalella)
18
     54.   Plaintiff BioZone hereby incorporates by reference each of the allegations se
19
     forth elsewhere in this Complaint as though fully set forth in this cause of action.
20
     55.   PlaintiffBioZone hereby alleges Defendants misappropriated PlaintiffBioZone'
21
     trade secrets and know-how which permitted them to counterfeit the PlaintiffBioZone'
22
     products and manufacture the Accused Products.         Defendants improperly acquire
23
     Plaintiff BioZone's trade secrets, including its confidential proprietary information
24
     Marks, and other intellectual property not otherwise commonly known to members o ·
25
     the public through Keller who did not have permission to disclose such confidential an
26
     proprietary information and used this improperly attained information for Defendants
27
     collective benefit and gain.
28

      Complaint                               13                    BioZone v. B.Glen, et al.
Case 8:20-cv-00201-PSG-KES Document 1 Filed 01/30/20 Page 14 of 26 Page ID #:14




       56.   Defendants knowingly and intentionally misappropriated Plaintiff BioZone'
 2
       trade secrets and are still committing an intentional misappropriation of such trade se
 3
       crets by infringing on Plaintiff BioZone's patents and registered trademarks. Plainti ·
 4
       BioZone is thereby entitled to punitive damages against Defendants.
 5
       57.   As a result of Defendants' intentional misappropriation of Plaintiff BioZone'
 6
       trade secrets, PlaintiffBioZone has been harmed in an amount to be proven at trial.
 7
                                  EIGHTH CAUSE OF ACTION
 8
                     (Dilution of a Registered Trademark (15 U.S.C. §1125)
 9
                       (BioZone Against All Defendants, Except Estalella)
JO
       58.   Plaintiff BioZone hereby incorporates by reference each of the allegations se
11
       f?rth elsewhere in this Complaint as though f~lly set forth in this cause of action.
12
       59.   By reason of Defendants' infringing on Plaintiff BioZone's registered trade
13
       marks, Plaintiff BioZone has suffered damage by dilution under the Lanham Act ( 1
14
       U.S.C. § 1051, et seq.). PlaintiffBioZone's registered QUSOME Mark is well-known
15
       Defendants' infringement weakens the consumer's perception and blurs Plaintiff Bi
16
       ozone's Marks and tarnishes the QUSOME Mark's reputation by being associated wi
17
       Defendants' products. This has caused objective actual damages to PlaintiffBioZone.
i8
       60.   By reason of the foregoing, PlaintiffBioZone has suffered and continues to suffe1
19
       damages in in an amount exceeding $75,000.00 to be proven at trial.
20
                                   NINTH CAUSE OF ACTION
2 1,
                       (Trafficking in Counterfeit Goods (18 U.S.C. §2320)
22
                       (BioZone Against All Defendants, Except Estalella)
23
       61.   Plaintiff BioZone hereby incorporates by reference each of the allegations se
24
       forth elsewhere in this Complaint as though fully set forth in this cause of action.
25
       62.   Plaintiff BioZone hereby alleges that Defendants have been and are continuin
26
       to intentionally advertise and sell the Accused Products on Defendants' website
2·7

28

       Complaint                                14                    BioZone v. B.Glen, et al.
Case 8:20-cv-00201-PSG-KES Document 1 Filed 01/30/20 Page 15 of 26 Page ID #:15




     www.bglen.us, which is readily available to citizens in the United States and this dis
 2
     trict. Defendants' Accused Products, which are advertised and sold on this website, ar
 3
     counterfeit goods. Delivery to citizens in the United States and in this district of thes
 4
     counterfeit goods is a violation of 18 U.S.C. §2320.
 5
     63.     Defendants do not own and are not authorized by Plaintiff BioZone to use th
 6
     trademarks QUSOME of U.S. Registration Number 2921099 and U.S. Registratio
 7
     Number 3151205. Defendants are knowledgeable that they do not own and are not au
 8
     thorized by Plaintiff BioZone to use the marks. Defendants are knowingly, willfully
 9
     and deliberately trafficking in counterfeit goods under the Lanham Act.
10
     64.     Because of Defendants' advertising and sale of the Accused Products, which ar
11
     countert:eit goods, PlaintiffBio_Zone has suffered damages in an amount to ~e proven a
12
     trial. Defendants are in violation for trafficking in counterfeit goods for each Accuse ·
13
     Product sold and should be charged with the maximum penalties under 18 U.S.C. :
14
     2320.
15
                                 TENTH CAUSE OF ACTION
16
                (Federal Importing of Counterfeit Products (18 U.S.C. §2320))
17
                      (BioZone Against B.Glen, Kodama and Kawakami)
18
     65.     Plaintiff BioZone hereby incorporates by reference each of the allegations se
19
     forth elsewhere in this Complaint as though fully set forth in this cause of action.
20
     66.     Plaintiff BioZone hereby alleges that Defendants have been and are continuin
21
     to import counterfeit products as evidenced by the advertising and sale of the Accuse
22
     Products on Defendants' website, www.bglen.us. These Accused Products are counter
23
     feit goods in violation of 18 U.S.C. §2320.
24
     67.     The Defendants' www.bglen.us website states that the Accused Products ar
25
     "Made in Japan" and offers "Delivery to anywhere in the U.S. free of charge". If all th
26
     products including the Accused Products are "Made in Japan" they cannot be delivere
27
     to citizens in the U.S. without being imported.
28

      Complaint                               15                    BioZone v. B.Glen, et al.
Case 8:20-cv-00201-PSG-KES Document 1 Filed 01/30/20 Page 16 of 26 Page ID #:16




      68.     In importing the Accused Products, which are counterfeit goods, Defendants ar
 2
      in violation of the Lanham Act.
 3
      69.     Because of Defendants' advertising and sale of the Accused Products, which ar
 4
      counterfeit goods, PlaintiffBioZone has suffered damages in an amount to be proven a
 5
      trial. Defendants are in violation for trafficking in counterfeit goods for each Accuse
 6
      Product sold and should be charged with the maximum penalties.
 7
                                ELEVENTH CAUSE OF ACTION
 8
            (False Designation of Origin/Unfair Competition or Misleading Advertising
 9
                                        (15 U.S.C. §1125(a))
10
                       (BioZone Against B.Glen, Kodama and Kawakami)
11
      70.     Plaintiff BioZone hereby incorporates by reference each of the allegation~ se
12
      forth elsewhere in this Complaint as though fully set forth in this cause of action .
.13
      71.     Defendants' actions as described herein constitute a direct and/or contribut01
14
      violation of 15 U.S.C. § 1125(a)(l)(A), as such actions are likely to: (a) cause confusion
15
      (b) cause mistake; and/or ( c) deceive as to the affiliation, connection, or association o1
16
      Defendants with PlaintiffBioZone and/or to the origin, sponsorship, and/or approval oi
17
      such goods by Plaintiff BioZone.
18
      72.     As a proximate result of Defendants' trademark infringement, Plaintiff BioZon
19
      has been damaged in an amount exceeding $75,000.00 to be proven at trial.
20
      73.     Plaintiff BioZone alleges upon information and belief that, as a proximate resul
21
      of Defendants' trademark infringement, Defendants have unlawfully profited in
22
      amount to be proven at trial.
23
      74.     Defendants' acts of violating Section 1125 have caused, and will continue t
24
      cause, PlaintiffBioZone irreparable harm unless they are enjoined by this Court.
25

26

27

28

      Complaint                                16                    BioZone v. B.Glen, et al.
Case 8:20-cv-00201-PSG-KES Document 1 Filed 01/30/20 Page 17 of 26 Page ID #:17




                               TWELFTH CAUSE OF ACTION
 2
                      (Tortious Interference with Business Expectancy)
 3
                     (BioZone Against All Defendants, Except Estalella)
 4
     75.   Plaintiff BioZone hereby incorporates by reference each of the allegations se
 5
     forth elsewhere in this Complaint as though fully set forth in this cause of action.
 6
     76.   As the developer, manufacturer and seller of genuine BioZone products, Plainfr
 7
     BioZone possesses a valid business expectancy, to wit: the expectation to sell and profi
 8
     from BioZone products without the interference of third parties.
 9
     77.   As the owner of Plaintiffs Marks and other intellectual property, Plaintiff pos
IO
     sesses a valid business expectancy to solely, with the exception of licensees, use sue
11
     intellectual
      .
                  property for. legitimate business purposes.
12
     78.   Upon information and belief, Defendants knew or should have known of Plaintif
13
     BioZone's valid business expectancies regarding the BioZone product, Plaintiff Bi
14
     ozone's Marks, and PlaintiffBioZone's other intellectual property.
15
     79.   By knowingly and willingly: (a) selling counterfeit products; (b) allowing third
16
     parties to sell counterfeit products under Plaintiffs Marks; and (c) unlawfully using an
17
     infringing PlaintiffBioZone's Marks and other intellectual property, Defendants inten
18
     tionally interfered with Plaintiff BioZone's valid business expectancies.
19
     80.   Defendants cannot provide any legitimate justification for their intentional inter
20
     ference with Plaintiff BioZone's valid business expectancies.
21
     81.   As a proximate result of Defendants' intentional interference with Plaintiff Bi
22
     ozone's valid business expectancies, PlaintiffBioZone has been damaged in an amow1 .
23
     exceeding $75,000.00 to be proven at trial. Defendants' acts were also performed witl
24
     malice and a conscious disregard for the rights of Plaintiff BioZone. Plaintiff BioZon
25
     is therefore entitled to an award of exemplary damages against Defendants as allowe
26
     under California Civil Code Section 3294.
27

28

     Complaint                                17                    BioZone v. B.Glen, et al.
Case 8:20-cv-00201-PSG-KES Document 1 Filed 01/30/20 Page 18 of 26 Page ID #:18




                             THIRTEENTH CAUSE OF ACTION
 2
                           (State Common Law Unfair Competition)
 3
                     (BioZone Against All Defendants, Except Estalella)
 4
     82.   Plaintiff BioZone hereby incorporates by reference each of the allegations se
 5
     forth elsewhere in this Complaint as though fully set forth in this cause of action.
 6
     83.   Plaintiff BioZone hereby alleges Defendants have committed acts and/ or engage
 7
     in conduct by unlawfully using PlaintiffBioZone's trademarks and thereby misleadin
 8
     consumers in California as to the source of the product, making misleading statement
 9
     that Plaintiff BioZone is only a licensed manufacturer of the Plaintiff BioZone's prod
     uct, when in fact Plaintiff BioZone is the sole owner of the Marks and confidential pro
11
     prietary i.nformation for makin~ the product and Def~ndants are neither the _owners nm
12
     authorized by the Plaintiff BioZone in any manner. Such actions are misleading con
13
     sumers since Defendants are not and have never been authorized by Plaintiff BioZon
14
     to make, manufacture, distribute, sell, advertise, or offer to sell PlaintiffBioZone's con
15
     fidential proprietary penetration technology, and the QUSOME Marks.
16
     84.   Defendants have knowingly, willfully, and deliberately committed fraudulen
17
     acts and/or conduct that falsely represents, or is likely to confuse, mislead, or deceiv
18
     purchasers, customers, or members of the public to believe that the unauthorized prod
19
     ucts imported, exported, manufactured, reproduced, distributed, assembled, acquired
20
     purchased, offered, sold, transferred, brokered, consigned, distributed, stored, shipped
21
     marketed, advertised and/or promoted by Defendants originate from BioZone, or tha
22
     said merchandise has been sponsored, approved, licensed by, or associated with
23
     BioZone or is in some way, connected or affiliated with BioZone to compete unfair!
24
     against Plaintiff BioZone. Plaintiff BioZone has been and is being damaged by sud
25
     violation and has no adequate remedy at law. Defendants' unlawful and willful conduc
26

27

28

      Complaint                               18                    BioZone v. B.Glen, et al.
Case 8:20-cv-00201-PSG-KES Document 1 Filed 01/30/20 Page 19 of 26 Page ID #:19




     will continue to damage Plaintiff BioZone unless enjoined by this Court. Plaintiff Bi
 2
     ozone is likewise under California case law entitled to recover its damages from De
 3
     fondants incurred as a result of Defendants' unfair competition.
 4
                               FOURTEENTH CAUSE OF ACTION
 5
              (Declaratory Relief, BioZone against Defendants, Except Estalella)
 6
     85.    Plaintiff BioZone hereby incorporates by reference each of the allegations se
 7
     forth elsewhere in this Complaint as though fully set forth in this cause of action.
 8
     86.    Plaintiff BioZone contends that the facts presented in this Complaint are irrefu
 9
     table and are not a hypothetical state of facts and create an appropriate case or contro
10
     versy under 28 U.S.C. §2201.
II
     87.    Plaintiff~ioZone requests the court provide Plaintiff~ith Declaratory Relief_an ·
12
     that a declaratory judgment be granted under 28 U.S.C. §2201. Should the court no
13
     find for declaratory judgment then Plaintiff BioZone will proceed· as directed by th
14
     court to jury trial.
15

16
                            FIFTEENTH CAUSE OF ACTION
17
                            (Misrepresentation, CCH against Keller and Estalella)
18
     87.    Plaintiff CCH hereby incorporates by reference each of the allegations set fort
19
     elsewhere in this Complaint as though fully set forth in this cause of action.
20
     88.    On or about April 21, 2016, MusclePharm Corporation ("MusclePharm") a
21
     seller and CCH as buyer entered into a purchase and sale transaction whereby CC
22
     purchased all of the shares in and to BioZone. At the time of this sale, Keller was th
23
     Chief Scientific Officer for MusclePharm and was, on information and belief, a membe1
24
     ofMusclePharm's board of directors and Estalella was on information and belief a con
25
     trolling executive and officer of MusclePharm.
26
     89.    As part of the sale transaction to CCH, Keller presented CCH with a set of Bi
27
     ozone projections that was represented by Keller to be a conservative estimate of th
28

      Complaint                               19                    BioZone v. B.Glen, et al.
Case 8:20-cv-00201-PSG-KES Document 1 Filed 01/30/20 Page 20 of 26 Page ID #:20




     the revenue projections for BioZone over the following year. These projections wer
 2
     represented to have been based upon an existing factual sales history. In addition, thes
 3
     projections identified existing profit margins for the identified products.
 4
     90.   In or around April 2017, Keller disclosed to CCH ownership that Keller at th
 5
     urging of Estalella and others was instructed to fabricate these projections. In reality
 6
     Keller had projected revenues at 12 million dollars for the upcoming year, but that Kel
 7
     ler was subsequently persuaded by Estalella and others at MusclePharm to increase th
 8
     revenue numbers to 17 million dollars, and to represent to CCH that these were actua
 9
     good faith projections of the revenues to be received by BioZone within the next year
     Keller did this and CCH relied in good faith and justifiably in concluding that thes
11
     w_ere good faith revenu~ projections and agre~d to pay a price for t?e BioZone share
12
     that was higher than if they knew that the actual projections were only 12 million dollar
13
     (the "Deliberately Inflated Projections").
14
     91.   During the time when Keller was the Chief Scientific Officer and a member o
15
     the board of directors for BioZone and prior to the sale of BioZone's shares to CCH
16
     Keller engaged in acts with others designed to falsely inflate the value of the shares o
17
     BioZone. In or around September 7, 2018, the Federal Securities and Exchange Com
18
     mission filed Case No. 1: 18-cv-08175 against Keller and others, alleging that Kelle1
19
     intentionally made misstatements about future QUSOME product developments tha
20
     would dramatically increase the public's perception of the value of BioZone's shares
21
     Keller's misrepresentations that formed the basis for the SEC Complaint were likewis
22
     made to CCH prior to its purchase ofBioZone. Specifically, Keller informed CCH prim
23
     to the time that it purchased BioZone that he was enhancing and amending the Qusome
24
     technology, including by various combinations and uses, such as making it ingestible
25
     Keller represented that this would fuel significant increases in sales and was a factor i
26
     valuing BioZone at a price higher than its revenues would otherwise suggest. He lik
27
     wise represented that the Qusomes patent was under-exploited because he had been heJ
28

      Complaint                               20                    BioZone v. B.Glen, et al.
Case 8:20-cv-00201-PSG-KES Document 1 Filed 01/30/20 Page 21 of 26 Page ID #:21




      back by MusclePharm and that post-closing, CCH would see a significant increase i
 2
      the true value of Qusomes. This was false and known to be false at the time that Kelle1
 3
      made these misrepresentations. Upon information and belief, Keller subsequently ac
 4
      cepted responsibility for the allegations made against him in the SEC Complaint, whid
 5
      became known to CCH only recently. CCH relied upon Keller's misstatements regard
 6
      ing the future QUSOME product developments when agreeing to purchase the share
 7
      of BioZone from MusclePharm for the price agreed upon in the purchase agreemen
 8
      between MusclePharm and CCH.
 9
      92.   Keller at all relevant times knew, or should have known, that CCH was relyin
10
      on his statements regarding future QUSOME developments in agreeing upon a purchas
1·1
      price for .the shares of BioZone.. In reality, Keller's statements
                                                                .
                                                                         were false and he k.ne
12
      that at the time he made these false statements to CCH, and others, and that no futur
13
      developments to QUSOME were contemplated and that all research and developmen
14
      in connection with the QUSOME product had stopped. CCH was justified in relyin
15
      upon the truth of Keller's statements, as he was the Chief Scientific Officer at BioZone
16
      and the original developer of the QUSOME product. As a result of CCH' s justifiabJ
17
      reliance as set forth within this paragraph, CCH accepted an inflated purchase price for
18
      the shares ofBioZone, that it would not have paid had it known of the falsity of Keller'
19
      statements and such comments have proximately caused damage to CCH in an amoun
20
      to be proven at trial. In addition, the acts of Keller and Estalella in jointly creating th
21
      Deliberately Inflated Projections constituted a civil conspiracy to engage in frau
22
      against CCH, such that both Keller and Estalella are jointly and severally responsibl
23
      for all damages to CCH arising from the Deliberately Inflated Projections. Estalella wa
24
      aware that Keller planned to disclose the Deliberately Inflated Projections to CCH an
25
      both Estalella and Keller intended to mislead CCH to purchase BioZone at an intention
26
      ally inflated price. These acts constitute a civil conspiracy to defraud CCH in connectio
27
      with its purchase of the BioZone shares triggering joint and several liability of botl
28

       Complaint                               21                     BioZone v. B.Glen, et al.
Case 8:20-cv-00201-PSG-KES Document 1 Filed 01/30/20 Page 22 of 26 Page ID #:22




     Keller and Estalella as a result of the Deliberately Inflated Projections. CCH firs
 2
     learned of the activities ofEstalella and Keller on April 17, 2017, when post acquisiti or
 3
     it learned that the value of BioZone's assets were not as represented. In an e-mail          O' '
 4
     such date, Keller admitted this to CCH stating, in pertinent part that Estalella and hi
 5
     financial team saw Keller's projections and instructed him to inflate them without hav
 6
     ing any legitimate basis for doing so other than each of their own personal financia
 7
     gains. In July 2017, CCH sold its interests in Bi ozone for an estimated loss of approxi
 8
     mately 14 million dollars. This loss was caused by the numerous falsehoods that wer
 9
     made to CCH by Keller and Estalella, in getting CCH to overpay for BioZone.
10
     93.      Defendant Keller's and Estalella's acts were also performed with malice and
11
     conscious disreg~rd for the rights of P~aintiff CCH. Plaintiff _CCR is therefore entitle
12
     to an award of exemplary damages against Keller as allowed under California Civj
13
     Code Section 3294.
14

15
                                       REQUEST FOR RELIEF
16            WHEREFORE, Plaintiff BioZone Laboratories, Inc., hereby respectfully re
17
     quests the following relief against Defendants, inclusive and each of them as follows:
l8
           a. For an order finding that Defendants have willfully infringed the Trademark U
19
              Registration Number 3151205 and the Trademark US Registration Numbe1
20
              2921099;
21
           b. For an order temporarily, preliminarily and permanently enjoining Defendants
22
              their officers, directors, agents, servants, affiliates, employees, subsidiaries, divi
23
              sions, branches, parents, attorneys, representatives, and all others acting in con
24
              cert or privity with any of them, from infringing the Trademark US Registratio
25
              Number 3151205, and from inducing others to infringe the Trademark US Reg
26
              istration Number 3151205;
27

28

      Complaint                                  22                     BioZone v. B.Glen, et al.
Case 8:20-cv-00201-PSG-KES Document 1 Filed 01/30/20 Page 23 of 26 Page ID #:23




       C.   For an order temporarily, preliminarily and permanently enjoining Defendants
 2
            their officers, directors, agents, servants, affiliates, employees, subsidiaries, divi
 3
            sions, branches, parents, attorneys, representatives, and all others acting in con
 4
            cert or privity with any of them, from infringing the Trademark US Registrati01
 5
            Number 2921099, and from inducing others to infringe the Trademark US Reg
 6
            istration Number 2921099;
 7
       d. Defendants and all of its agents, officers, employees, representatives, successors
 8
            assigns, attorneys, and all other persons acting for, with, by, through or tmde1
 9
            authority from Defendants, or in concert or participation with Defendants, an ·
10
            each of them, be enjoined from:
11
            1) advertising, marketing,
                             .
                                       promoting, offering
                                                    .
                                                           for sale, distributing,
                                                                             .
                                                                                   or selling th
12
               Infringing Accused Products;
13
            2) using the Infringing Accused Products imitation of Plaintiff's QUSOME Mar.
14
               on or in connection with any of Defendants' goods;
15
            3) using the Plaintiffs Asserted Trademarks or any other copy, reproduction, col
16
               orable imitation, or simulation of Plaintiffs Asserted Trademarks on or in con
17
               nection with Defendants' goods;
18
            4) using any trademark, name, logo, design, or source designation of any kind 01
19
               or in connection with Defendants' goods or services that is a copy, reproduc
20
               tion, colorable imitation, or simulation of, or confusingly similar to any o '
21
               Plaintiffs Asserted Trademarks, names, or logos;
22
            5) using any trademark, name, logo, design, or source designation of any kind o
23
               or in connection with Defendants' goods that is likely to cause confusion, mis
24
               take, deception, or public misunderstanding that such goods or services ar
25
               produced or provided by Plaintiff, or are sponsored or authorized by Plaintiff
26
               or are in any way connected or related to Plaintiff;
27

28

     Complaint                                 23                     BioZone v. B.Glen, et al.
Case 8:20-cv-00201-PSG-KES Document 1 Filed 01/30/20 Page 24 of 26 Page ID #:24




          6) using any trademark, name, logo, design, or source designation of any kind o
 2
             or in connection with Defendants' goods that dilutes or is likely to dilute th
 3
             distinctiveness of Plaintiffs trademarks, names, or logos;
 4
          7) passing off, palming off, or assisting in passing off or palming off Defendants
 5
             goods as those of Plaintiff, or otherwise continuing any and all acts of unfai
 6
             competition as alleged in this Complaint; and
 7
          8) advertising, promoting, offering for sale, or selling the Infringing Accuse
 8
             Products or other similar goods.
 9
       e. Defendants be ordered to cease offering for sale, marketing, promoting, and sell
10
          ing and to recall all Infringing Accused Products, or any other goods bearing th
11
          Infringing QuSome Mark_or any other confusin~ly similar imitation o~Plaintiff
12
          QUSOME Mark that are in Defendants' possession or have been shipped by De
13
          fondants or under its authority, to any customer, including, but not limited to, an .
14
          wholesaler, distributor, retailer, consignor, or marketer, and also to deliver to eac
15
          such store or customer a copy of this Court's order as it relates to said injunctiv
16
          relief against Defendants;
17
       f. Plaintiff be awarded all damages caused by the acts forming the basis of thi
18
          Complaint, except where such damages are not otherwise available under Cali
19
          fomia Business & Professions Codes §§17200 and 17500. As to those sections
20
          Plaintiff seeks a disgorgement of all profits and restoration to consumers of thos
21
          monies received through Defendants' unfair competition;
22
       g. Based on Defendants' knowing and intentional use of a confusingly similar imi
23
          tation of the Plaintiff QUSOME Mark, the damages awarded be trebled and th
24
          award ofDefendants' profits be enhanced as provided for by 15 U.S.C. § 1117(a)
25
       h. Defendants be required to pay to Plaintiff the costs and reasonable attorneys' fee
26
          incurred by Plaintiff in this action pursuant to 35 U.S.C. § 285 and pursuant to 1
27

28

     Complaint                               24                     BioZone v. B.Glen, et al.
Case 8:20-cv-00201-PSG-KES Document 1 Filed 01/30/20 Page 25 of 26 Page ID #:25




             U.S.C. § 1117(a) and other applicable law and the state statutes cited in this Com
 2
             plaint;
 3
        1.   This Court find that B.Glen and Keller's infringement and actions render this cas
 4
             an exceptional case within the meaning of 35 U.S.C. § 285 and that BioZone b
 5
             awarded attorneys' fees;
 6
        J. Based on Defendants' willful and deliberate infringement and/or dilution of tb
 7
             Plaintiff QUSOME Mark, and to deter such conduct in the future, Plaintiff b
 8
             awarded punitive damages where specifically set forth under this Complaint;
 9
        k. Plaintiff be awarded prejudgment and post-judgment interest on all moo etru
10
             awards;
11
        I. Plaintiff be awarded a declaration of Judgment under 28 U.S.C. §2201.
12
        m. Plaintiff be awarded costs of suit; and
13
        n. Plaintiff be granted such other and further relief as the Court deems just an
14
             proper.
15

16
             WHEREFORE, Plaintiff CCH hereby respectfully requests the following relie·
17
     against Defendant Keller and Estalella as follows:
J8
             a.        For an order of damages, jointly and severally, including exemplary dam
19
     ages in an amount to be proven at trial and for such other relief as this Court deems jus
20
     and proper.
2l

22

23

24

25

26
27

28

     Complaint                                  25                   BioZone v. B.Glen, et al.
Case 8:20-cv-00201-PSG-KES Document 1 Filed 01/30/20 Page 26 of 26 Page ID #:26




               JURY DEMAND
 2
               Plaintiffs hereby demand that all issues be tried by a jury under   FED.   R. CIV. P
 3
      38(b).
 4

 5
      Dated: January 30, 2020                COSTALAW, a professional corporation
 6
                                             /Joseph P. Costa/
 7
                                             Joseph P. Costa, Esq.
 8
                                             Darius Anthony Vosylius, Esq.
 9                                           Attorneys for Plaintiffs BioZone Laboratories,
                                             Inc. and Creative Concepts Holdings, LLC
'10

1I

12

13

14

15

16

]7

18

'19

20

21

22

23

24

25

26

27

28


      Complaint                                 26                   BioZone v. B.Glen, et al.
